DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-6, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brandstein et al (US 5,581,620) in view of Taenzer et al (US 2007/0050441 A1) and further in view of Kim et al (US 2013/0272097 A1) and further in view of Huang et al (NPL, Robust Multiple Speech Source Localization using time delay histogram).
Regarding claim 1, an acoustic signal processing system, comprising: an input module (Brandstein et al; Fig 2; input module 12) configured to: receive at least two acoustic signals via at least two acoustic sensors (Brandstein et al; Fig 2; sensor 16); convert the at least two acoustic signals into at least two channels of analog signals and (Brandstein et al; Fig 2; sensor 16 output), subsequently, at least two channels of digital signals (Brandstein et al; Fig 2; sampling unit 18); a phase-difference module configured to: convert the at least two channels of digital signals to at least two channels of frequency transforms (Brandstein et al; Fig 2; FFT unit 22); and calculate phase 

Regarding claim 2, Brandstein in view of Taenzer and further in view of Huang et al disclose the system of claim 1, but do not expressly disclose wherein the delay distribution module is further configured to apply a frequency-dependent weighting function to the spread function. However, in the same field of endeavor, Huang et al 

Regarding claim 3, Brandstein in view of Taenzer and further in view of huang et al disclose the system of claim 1, but do not expressly disclose wherein the delay distribution module is configured to apply an energy-dependent temporal adapting scheme to smooth the delay distribution function before making the final delay estimation. However, in the same field of endeavor, Kim et al discloses a sensor array wherein the delay distribution module is configured to apply an energy-dependent temporal adapting scheme to smooth the delay distribution function before making the final delay estimation (Kim et al; Para [0162][0165]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the phase difference taught by Kim as phase difference in the processor taught by Brandstein. The motivation to do so would have been to reduce phase error.

Regarding claim 4, Brandstein in view of Taenzer and further in view of Huang et al disclose the system of claim 1, wherein the phase-difference module is configured to use Fourier transform to convert the at least two channels of digital signals to at least two channels of frequency transforms (Brandstein et al; Fig 2; FFT unit 22).

Regarding claim 5, Brandstein in view of Taenzer and further in view of Huang et al disclose the system of claim 1, further comprising a digital signal processor to implement the phase-difference module, the delay distribution module, the delay estimation module, and the delay-and-sum module (Brandstein et al; col 17; lines 10-20).

Regarding claim 6, Brandstein in view of Taenzer and further in view of huang et al disclose the system of claim 1, further comprising software codes executed in a general purpose processor to implement the phase-difference module, the delay distribution module, the delay estimation module, and the delay-and-sum module (Brandstein et al; col 17; lines 10-20).

Regarding claim 15, Brandstein et al disclose a method, comprising:
receiving acoustic signals from an acoustic signal source using first and second acoustic sensors, the first acoustic sensor receiving a first acoustic signal and the second acoustic sensor receiving a second acoustic signal (Brandstein et al; Fig 2; sensor 16); converting the first and second acoustic signals into first and second digital signals (Brandstein et al; Fig 2; sampling unit 18); transforming the first and second digital signals into first and second frequency domain signals (Brandstein et al; Fig 2; FFT unit 22); determining a first set of phase differences between the first and second frequency domain signals (Brandstein et al; Fig 2; phase difference 28), determining a second set of phase differences by adding and subtracting multiples of 2 or 360 

Regarding claim 16, Brandstein in view of Taenzer and further in view of Huang et al disclose the method of claim 15, further comprising aligning and summing the first and second digital signals to produce an enhanced digital signal (Brandstein et al; Fig 2; sum module 34).

Regarding claim 17, Brandstein in view of Taenzer and further in view of Huang et al disclose the method of claim 15, but do not expressly disclose wherein the first and second frequency domain signals comprise a plurality of complex numbers, wherein each complex number corresponds to a frequency bin. However, in the same field of endeavor, Taenzer discloses an acoustic signal processing comprising a phase difference wherein the first and second frequency domain signals comprise a plurality of complex numbers, wherein each complex number corresponds to a frequency bin (Taenzer; Para [0004];). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the phase difference taught 

Regarding claim 18, Brandstein in view of Taenzer and further in view of huang et al disclose the method of claim 15, further comprising using a Fourier transform to transform the first and second digital signals into first and second frequency domain signals (Brandstein et al; Fig 2; FFT unit 22).

Regarding claim 20, Brandstein in view of Taenzer and further in view of Huang et al disclose the method of claim 15, but do not expressly disclose further comprising: determining a histogram of the plurality of candidate delay times; and determining an estimated delay time by selecting a delay time having a maximum count in the histogram of the plurality of candidate delay times. However, in the same field of endeavor, Huang discloses an acoustic signal processing further comprising: determining a histogram of the plurality of candidate delay times; and determining an estimated delay time by selecting a delay time having a maximum count in the histogram of the plurality of candidate delay times (Huang et al; Fig 3; Page 3193; col 1; lines 1-20). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the sensor distance taught by Pack as phase difference in the processor taught by Brandstein. The motivation to do so would have been to improve the directionality of the microphone array.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brandstein et al (US 5,581,620) in view of Taenzer et al (US 2007/0050441 A1) and further in view of Huang et al (NPL, Robust Multiple Speech Source Localization using time delay histogram) and further in view of Pack et al (US 2002/0011952 A1)
Regarding claim 19, Brandstein in view of Taenzer and further in view of huang et al disclose the method of claim 15, but do not expressly disclose wherein the first and second acoustic sensors are disposed apart by a spacing greater than a half wavelength of the acoustic signals. However, in the same field of endeavor, Pack discloses an acoustic signal processing wherein the first and second acoustic sensors are disposed apart by a spacing greater than a half wavelength of the acoustic signals (Pack et al; Para [0037]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the sensor distance taught by Pack as phase difference in the processor taught by Brandstein. The motivation to do so would have been to improve the directionality of the microphone array.

Claims 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brandstein et al (US 5,581,620) in view of Kim et al (US 2013/0272097 A1) and further in view of Huang et al (NPL, Robust Multiple Speech Source Localization using time delay histogram).
Regarding claim 7, Brandstein et al disclose an acoustic signal processing system, comprising: a microphone interface circuit configured for coupling to first and second acoustic sensors to receive first and second acoustic signals from a same acoustic signal source (Brandstein et al; Fig 2; input module 12) and to convert the first 

Regarding claim 8, Brandstein in view of Kim and further in view of Huang et al disclose the system of claim 7, but do not expressly disclose wherein the delay distribution module is further configured to, for each candidate delay, add a spread 

Regarding claim 9, Brandstein in view of Kim and further in view of huang et al disclose the system of claim 8, but do not expressly disclose wherein the delay distribution module is further configured to apply a frequency-dependent weighting function to the spread function. However, in the same field of endeavor, Huang et al disclose a sensor array wherein the delay distribution module is further configured to, for each candidate delay, add a spread function centering each candidate delay to a delay distribution function (Huang et al; Page 3193; col 2). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the phase difference taught by Kim as phase difference in the processor taught by Brandstein. The motivation to do so would have been to improve the location discrimination.

Regarding claim 10, Brandstein in view of Kim and further in view of Huang et al disclose the system of claim 9, but do not expressly disclose wherein the delay 

Regarding claim 11, Brandstein in view of Kim and further in view of Huang et al disclose the system of claim 7, wherein the phase-difference module is configured to use Fourier transform to transform the first and second digital signals to provide first and second frequency domain signals (Brandstein et al; Fig 2; FFT unit 22).

Regarding claim 12, Brandstein in view of Kim and further in view of Huang et al disclose the system of claim 7, but do not expressly disclose wherein the delay distribution module is further configured to, for each frequency bin, select the plurality of candidate delay times within a valid delay range as candidate delays; wherein valid delay range is predetermined according to the maximum acoustic propagation time delay between the first and second acoustic sensors plus a headroom. However, in the same field of endeavor, Huang et al disclose a sensor array wherein the delay 

Regarding claim 13, Brandstein in view of Kim and further in view of Huang et al disclose the system of claim 7, wherein the signal processing circuit comprises a digital signal processor (Brandstein et al; col 17; lines 10-20).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brandstein et al (US 5,581,620) in view of Kim et al (US 2013/0272097 A1) and further in view of Huang et al (NPL, Robust Multiple Speech Source Localization using time delay histogram) and further in view of Pack et al (US 2002/0011952 A1).
Regarding claim 14, Brandstein in view of Kim and further in view of Huang et al disclose the system of claim 7, but do not expressly disclose wherein the first and second acoustic sensors are disposed apart by a spacing greater than a half wavelength of the acoustic signals. However, in the same field of endeavor, Pack discloses an acoustic signal processing wherein the first and second acoustic sensors are disposed apart by a spacing greater than a half wavelength of the acoustic signals 


	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUASSI A GANMAVO whose telephone number is (571)270-5761.  The examiner can normally be reached on M-F 9 AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571) 272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 



/KUASSI A GANMAVO/Examiner, Art Unit 2651                                                                                                                                                                                                        
/SUNITA JOSHI/Primary Examiner, Art Unit 2651